Citation Nr: 1041064	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-32 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an effective date prior to August 22, 2000, for 
the grant of service connection for PTSD.

2. Entitlement to an initial rating in excess of 50 percent for 
service-connected PTSD.

3. Entitlement to total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  
He is the recipient of the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in August 2005 and May 
2006 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In his September 2006 and February 2007 substantive appeals, the 
Veteran requested a hearing before a Veterans Law Judge, sitting 
at the RO.  He accepted a video-conference hearing in lieu of an 
in-person hearing, but subsequently withdrew his request for a 
hearing.  The Board notes that the Veteran was scheduled for an 
in-person hearing for November 2007, for which he failed to 
report, but there is no indication that the Veteran requested 
such hearing.  Thus, as no further communication from the Veteran 
with regard to a hearing has been received, the Board considers 
his request for a hearing to remain withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2010).

After certification of the appeal to the Board, the Veteran 
submitted additional evidence consisting of photographs and 
private treatment records.  See 38 C.F.R. 
§ 20.1304 (2010).  The Board notes that the Veteran did not waive 
agency of original jurisdiction (AOJ) consideration of such 
evidence.  Id.  Therefore, the Board may not properly consider 
such evidence in rendering its decision.   However, as this 
evidence is not relevant to the effective date claim decided 
herein, and the rating claims to which it may be relevant are 
already being remanded below.  Thus, Board determines that no 
prejudice to the Veteran has resulted by issuance of the decision 
below.

The Board notes that the Veteran also filed a timely notice of 
disagreement (NOD) of the effective date assigned to his grant of 
nonservice-connected pension.  A statement of the case was 
issued, but the Veteran did not perfect his appeal.  Therefore, 
the Board does not have jurisdiction over that issue at this 
time. 

The issues of entitlement to an initial rating for service-
connected PTSD and a TDIU rating are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service 
connection for PTSD that was received on August 22, 2000. 

2.  All claims of entitlement to service connection for a 
psychiatric disorder filed prior to August 22, 2000, and any 
related decisions timely appealed, were properly adjudicated by 
the RO and the Board and are final.


CONCLUSION OF LAW

The criteria for an effective date prior to August 22, 2000 for 
the grant of service connection for PTSD have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), 
eliminated the concept of a well- grounded claim and redefined 
VA's obligations with respect to its duties to notify and assist 
a claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).
VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claim, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (applying VCAA notice requirements in service connection 
claims to the effective date).

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, the Veteran was not provided notice as to evidence required 
to establish an effective date until March 2006, after the 
initial unfavorable rating decision issued in August 2005.  
However, in February 2005, he was sent VCAA notice with respect 
to his service connection claim, which informed him of the type 
of evidence necessary to establish service connection, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  Thus, 
with regard to the Veteran's service connection claim for PTSD, 
all VCAA notice requirements were met.

The claim for an earlier effective date for the grant of service 
connection arises from an NOD with the August 2005 rating 
decision that granted service connection for PTSD.  The Board 
notes that no duty to assist arises upon receipt of an NOD.  38 
C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph 
(3) under § 3.159(b)).  Effective date claims are, thus, 
considered to be "downstream" issues from the original grant of 
benefits.  VA's General Counsel has issued an advisory opinion 
holding that separate notice of VA's duty to assist the Veteran 
and of his concomitant responsibilities in the development of his 
claim involving such downstream issues is not required when the 
Veteran was provided adequate VCAA notice following receipt of 
the original claim.  See VAOPGCPREC 8-2003.  Further, where a 
claim has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the 
Veteran has not alleged that he has suffered any prejudice as to 
the lack of pre-adjudicatory notice as to effective dates.

Therefore, the Board determines that to remand for additional 
notice with respect to the effective date claim would serve no 
purpose, but to unnecessarily delay the claim.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim.  The Veteran's service treatment 
records, VA medical records, and private medical were reviewed by 
both the AOJ and the Board in connection with adjudication of his 
claim.  The Veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition of 
the claim.

With respect to the duty to provide a VA examination if 
necessary, the Board notes that the findings at a VA examination 
that occurred after the receipt of the claim by the RO are not 
relevant to whether an effective date prior to the date of claim 
is appropriate.  In light of the above, the Board concludes that 
the medical evidence of record is sufficient to adjudicate the 
Veteran's claim without further development and additional 
efforts to assist or notify the Veteran in accordance with VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Under governing law, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection, shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year of separation from service; otherwise, 
the effective date shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2).  When an award of service 
connection is granted based upon new and material evidence 
received after the final disallowance of the Veteran's initial 
claim and which does not encompass service department records, 
the effective date of such an award shall be the date of receipt 
of the Veteran's reopened claim or the date on which entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  However, a 
claim becomes final and subject to a motion to reopen only after 
the period for appeal has run, and any interim submissions before 
finality must be considered by the VA as part of the original 
claim.  Jennings v. Mansfield, 509 F.3d 1362, 1368 (2007).

Any communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  This 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
38 C.F.R. § 3.155.  

The adjudication of the Veteran's claim for service-connected for 
PTSD has a long and complicated history.  The Board observes that 
the Veteran's file was rebuilt in August 1995; thus, there are 
some early documents no longer of record.  However, the record 
discloses that a claim for service connection for a psychiatric 
disorder was filed prior to March 1978 at which time it was 
denied in a rating decision.  The Veteran filed another 
unsuccessful claim in August 1981, which was ultimately appealed 
to the Board and denied in April 1983.  

A March 1984 claim was denied in a July 1984 rating decision, 
which the Veteran did not timely appeal.  The RO construed the 
untimely November 1985 NOD as a new claim to reopen, which was 
denied by the RO in April 1986, appealed to the Board, and denied 
by the Board in June 1990.  The Veteran filed a Motion for 
Reconsideration with the Board in June 1993, which the Board 
denied in August 1996.  

Another new claim to reopen was filed in September 1998, and 
denied by the RO in October 1998.  The next month, the Veteran 
filed additional arguments, and the claim was again denied in a 
March 1999 rating decision.  The Veteran did not appeal either of 
these decisions, and in February 2000, he submitted a statement 
withdrawing any claims for service connection for a psychiatric 
disorder.  Thereafter, in August 2000, he filed a claim to reopen 
a claim for service connection for PTSD, which was followed by 
additional arguments in April 2001.  In December 2001, the RO 
denied the claim.  The Veteran again submitted additional 
arguments in December 2001, which the RO construed as another new 
claim.  This claim was denied by the RO in a September 2002 
rating decision.  The Veteran filed an NOD in December 2002.  In 
January 2005, the Board reopened the Veteran's claim of 
entitlement to service connection for PTSD, and remanded the 
claim for consideration on the merits.  In a May 2006 rating 
decision, the RO granted service connection for PTSD, effective 
December 11, 2001.

The effective date of December 11, 2001 references the Veteran's 
submission in December 2001, which the RO construed as a new 
claim.  The Veteran appealed this effective date, and in an 
August 2008 statement of the case, the RO determined that, since 
the December 2002 NOD was timely with the December 2001 rating 
decision, it was that rating decision that had been appealed and 
ultimately granted.  Accordingly, the RO assigned an effective 
date for service connection of August 22, 2000, the date of claim 
associated with the December 2001 rating decision.  See also 
Jennings at 1368.  

However, an effective date prior to August 22, 2000 is not 
supported by the record.  As reflected by the above, all prior 
claims for service connection for a psychiatric disorder filed by 
the Veteran were properly adjudicated, and in February 2000, he 
submitted a statement withdrawing any such claims.  The next 
submission by the Veteran after February 2000 that can be 
construed as a claim is the August 22, 2000 application for 
benefits.  Therefore, an effective date prior to August 22, 2000 
for the grant of entitlement to service connection for PTSD is 
denied.   
ORDER

An effective date prior to August 22, 2000 for the grant of 
entitlement to service connection for PTSD is denied.


REMAND

Although cognizant of the delay that will result, the Board finds 
that the Veteran's claim for a rating in excess of 50 percent for 
service-connected PTSD and a TDIU rating must be remanded.  
Specifically, the Board determines that there are outstanding VA 
treatment records that should be associated with the claims file 
and that another VA examination is warranted.

The Veteran has been granted an initial 50 percent rating for 
service-connected PTSD.  In a rating decision issued in September 
2008, a temporary total evaluation was assigned for periods of 
hospitalization from December 12, 2007 through January 3, 2008 
and from April 7, 2008 through May 2, 2008.  The evaluation of 50 
percent was in place prior to December 12, 2007, from February 1, 
2008 to April 7, 2008, and from June 1, 2008 onward.  VA 
treatment records relevant to the Veteran's hospitalizations are 
in the claims file; however, the most recent record of outpatient 
treatment is dated in June 2006.  The VA treatment records 
reflect that the Veteran receives mental health treatment 
frequently, so the Board concludes that there are likely VA 
outpatient records dated beyond June 2006 that are relevant to 
the claim and must be obtained prior to further adjudication.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file).  The record reflects that the 
Veteran receives treatment at the Toledo VA Community-Based 
Outpatient Clinic (CBOC), which is part of the Ann Arbor VA 
Medical Center (VAMC).  He was hospitalized at the Battle Creek 
VAMC.  Therefore, requests for records should be made to both the 
Ann Arbor and Battle Creek VAMCs.
Additionally, the Board observes that the Veteran's most recent 
VA examination occurred in April 2006.  Given the length of time 
that has passed since that examination, and the fact that the 
Veteran's condition apparently deteriorated enough to require two 
periods of hospitalization in 2007 and 2008, the Board finds that 
another VA examination to assess the current nature and severity 
of the Veteran's service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.	Request all treatment records for the 
Veteran dated from June 2006 onward from 
the Ann Arbor and Battle Creek VAMCs.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file. 

2.	Once all available additional treatment 
evidence is in the file, schedule the 
Veteran for a VA psychiatric examination 
to assess the current nature and severity 
of his service- connected PTSD.  The 
claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  All 
necessary and appropriate tests should be 
performed, and their results documented.  
The examiner should offer an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's service connected PTSD 
causes him to be unable to obtain and 
retain substantially gainful employment.

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated, to include all evidence 
received since the October 2006 
supplemental statement of the case.  If 
any claim remains denied, the Veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


